DETAILED ACTION

This action is responsive to the preliminary amendment filed on 17 September 2021.

Status of the Claims
Claims 1-7 have been canceled.
Claims 8-20 are pending.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 20 is rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 20 defines the invention in functional language specifying a desired result. A claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. MPEP § 2163.03(V). Specifically, a software-related claim must adequately describe, in sufficient detail, a computer and algorithm that Id. § 2161.01(I). With regards to the claim at issue, the written description fails to provide an algorithm for “intermittently reload[ing] the web-based document prior to supplying it to the web content renderer.”

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 18 recites the limitation “wherein the desktop icon is associated with a file containing the document URL.” The phrase “the desktop icon is associated with a file containing the document URL” renders the claim indefinite. Neither the claims itself nor the specification clearly define what is to be a considered “associated with.” Accordingly, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. § 101: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 8-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Claim 8 recites a system comprising a “document handler,” an “operating system,” and a “web content renderer.” These subsystems do not appear to be necessarily hardware components. Accordingly, the recited system is computer software per se and is not a process, a machine, a manufacture, or a composition of matter as defined in 35 U.S.C. § 101. See MPEP § 2106.03(I).
Claims 9-20, which depend on claim 8, merely further define the processes performed by the aforementioned subsystems or recite additional non-hardware components. Thus, these claims also fail to recite statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 13-14, 16, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Heiney et al., US 2014/0310589 A1, in view of Shevchenko et al., US 9,372,681 B1.
Regarding claim 8, the combination of Heiney with Shevchenko teaches a system to facilitate user interaction with a web-based document on a desktop computer, the computer comprising: 
A document handler configured to: supply a web-based document to a web content renderer, the web-based document associated with a document URL. In Heiney, a web-based See, e.g., Heiney ¶¶ 65-66.
[The document handler further configured to:] modify the web-based document prior to supply by injecting at least one script executable by the web content renderer into the web-based document. In Heiney, the web-based document (i.e., “communication”) may be modified by injecting (i.e., inserting) a script. Heiney ¶ 43.
An operating system comprising at least one of a registered URL handler and a registered filetype handler. In Heiney, the computer may comprise an operating system. Heiney ¶ 67. Heiney does not disclose that the operating system may comprise a registered URL handler and registered filetype handler. However, in Schevchenko, an installed application may register its capability to handle a particular file type or URL pattern. Shevchenko cols. 5-6.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Heiney’s process of facilitating interaction with a web-based document with Schevchenko’s use of a registered URL handler and a registered filetype handler. Such a modification would provide a manner for a packaged application to register to handle a URL/filetype, rather than a web browser. See Schevchenko col. 5.
A web content renderer. In Heiney, the computer may comprise a browser. Heiney fig. 4 (browser 102), ¶¶ 61-64. The browser may render web content. Id. ¶ 63.
Regarding claim 9, which depends on claim 8, Schevchenko teaches wherein the computer is further configured to record a list of recently opened web-based documents. A list of recently opened web-based documents (i.e., “a browsing history”) is a conventional feature of modern computing systems. See, e.g., Schevchenko col. 9. 

Regarding claim 10, which depends on claim 9, the combination of Heiney with Schevchenko teaches wherein the injected script allows an end user to select a web-based document for editing from the list of recently opened web-based documents. In Heiney, the injected script may form an invisible client and intercept all user interactions with the content. Heiney ¶ 43. Heiney does not explicitly disclose the selection of a web-based document from a list of recently opened web-based documents. However, such functionality is a conventional feature of modern computing systems. See, e.g., Schevchenko col. 9 (describing navigation events with a browsing history entry).
Regarding claim 13, which depends on claim 8, Heiney teaches wherein: the web content renderer displays its output in a window on the computer controlled by the operating system; and the window lacks at least one of a URL address bar, tab bar, and a link to an external web site. See Heiney fig. 1.
Regarding claim 14, which depends on claim 8, Heiney teaches wherein the script is JavaScript. Heiney ¶ 43.
Regarding claim 16, which depends on claim 8, Heiney teaches a network interface configured to use an internet connection. Heiney ¶ 65.
Regarding claim 19, which depends on claim 8, Heiney teaches wherein the document handler is further configured to load the web-based document prior to supplying it to the web content renderer. Heiney ¶ 35.

Claims 11-12, 15, 17-18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Heiney et al., US 2014/0310589 A1, in view of Shevchenko et al., US 9,372,681 B1, further in view of Official Notice.
Regarding claim 11, which depends on claim 8, Heiney teaches wherein the document handler and the web content renderer together comprise an application. Heiney ¶¶ 34-35, 61-64. Heiney and Schevchenko do not explicitly disclose, but Official Notice is taken of the application is configured to save a workspace when the application is closed and to restore the workspace when the application is re-opened. The functionality to automatically save and restore documents was well known and commonplace as of the effective filing date of the claimed invention. 
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Heiney and Schevchenko’s process of facilitating interaction with a web-based document with the Official Notice of automatically saving and restoring documents. Such a modification would prevent the accidental loss of document changes. 
Regarding claim 12, which depends on claim 11, Schevchenko teaches wherein the application is configured to register a property of the web-based document with the operating system. As explained above, in Schevchenko, an installed application may register its capability to handle a particular file type or URL pattern. Shevchenko cols. 5-6.
Regarding claim 15, which depends on claim 8, Heiney and Schevchenko do not explicitly disclose, but Official Notice is taken of a desktop icon, wherein upon selection of the desktop icon, the web-based document is displayed in a window on the computer. The selection of a desktop icon to open an associated web-based document was a well-known and commonplace feature as of the effective filing date of the claimed invention.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Heiney and Schevchenko’s process of facilitating interaction with a web-based document with the Official Notice of using a desktop icon to open a web-based document. Such a modification would facilitate a user readily accessing a desired web-based application.
Regarding claim 17, which depends on claim 8, Heiney and Schevchenko do not explicitly disclose, but Official Notice is taken of wherein the operating system further comprises a notification system. The use of a notification system was well known and commonplace as of the effective filing date of the claimed invention.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Heiney and Schevchenko’s process of facilitating interaction with a web-based document with the Official Notice of a notification system. Such a modification would facilitate a user receiving being made aware of important events.
Regarding claim 18, which depends on claim 15, Heiney and Schevchenko do not explicitly disclose, but Official Notice is taken of wherein the desktop icon is associated with a file containing the document URL. A desktop icon associated with a filed containing a document URL was well known and commonplace as of the effective filing date of the claimed invention.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Heiney and Schevchenko’s process of facilitating interaction with a web-based document with the Official Notice of using a desktop icon associated with a file containing a document URL. Such a modification would facilitate a user readily accessing a desired web-based application.
Regarding claim 20, which depends on claim 19, Heiney and Schevchenko do not explicitly disclose, but Official Notice is taken of wherein the document handler is further configured to intermittently reload the web-based document prior to supplying it to the web content renderer.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Heiney and Schevchenko’s process of facilitating interaction with a web-based document with the Official Notice of intermittently reloading a web-based document. Such a modification would facilitate a user readily accessing a desired web-based application.

Conclusion
Although particular portions of the prior art may have been cited in support of the rejections, the specified citations are merely representative of the teachings. Other passages and figures in the cited prior art may apply. Accordingly, Applicant should consider the entirety of the cited prior art for potentially teaching all or part of the claims.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Asher D. Kells
Primary Examiner
Art Unit 2144